Citation Nr: 1421863	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent lumbosacral strain.  

2.  Entitlement to a rating in excess of 10 percent for recurrent cervical strain.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied increased ratings for the Veteran's service-connected recurrent lumbosacral and cervical strains.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  In this regard, the Board observes that the Veteran is not currently working and indicated at the January 2008 examination that he had not been employed in ten or twenty years due to neck and back problems.  Additionally, in his April 2014 Written Brief Presentation, the Veteran's representative noted that, due to problems traveling and doing chores, the Veteran was unable to work.  Therefore, the Board finds that the evidence raises a claim for TDIU in connection with the Veteran's increased rating claims, and, as such, it has been included on the title page of this decision.  

The Board further notes that, in the April 2014 Written Brief Presentation, the Veteran's representative stated that the Veteran had depression related to his spinal conditions.  It was also noted that he developed gastroesophageal reflux disease (GERD) and cardiac issues due to prolonged use of pain medications taken for his back and neck pain.  Finally, the Veteran's representative noted problems with the Veteran's hips, knees, feet, and ankles due to an altered gait because of his back pain.  These issues, while raised by the record, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's April 2014 Written Brief Presentation.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his cervical and lumbosacral strains.  In this regard, the record reflects that the Veteran was last afforded a VA examination in connection with his current claims in January 2008.  Since such examination, the Veteran and his representative have essentially alleged a worsening of symptomatology.  Specifically, in his September 2008 notice of disagreement, the Veteran indicated that his back condition had worsened over time.  In the April 2010 VA Form 646, Statement of Accredited Representation in Appealed Case, the Veteran's representative noted the Veteran's back condition had progressively worsened.  As the Veteran has repeatedly indicated that his condition has increased in severity since the VA examination in January 2008, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his low back strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Furthermore, with respect to the Veteran's service-connected cervical strain, while the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of six years, the January 2008 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey, supra; Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For this reason, the Board finds that the Veteran must be afforded another examination.

In this regard, the Board notes that the Veteran was service-connected for his cervical and lumbosacral strains in June 1999.  The January 2008 VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine with radiculopathy, degenerative joint disease of the cervical spine, severe spondylostenosis of the cervical spine, and recurrent cervical strain as well as degenerative disc disease of the lumbosacral spine with radiculopathy, spondylostenosis of the lumbosacral spine, recurrent lumbar strain and impaired range of motion of the lumbar spine.  In June 2008, a VA examiner concluded that it was less likely as not that the degenerative disc disease with radiculopathy and degenerative joint disease of the cervical spine and severe spondylostenosis of the cervical spine was caused by the Veteran's service-connected recurrent cervical strain.  The examiner further concluded that it was less likely as not that the degenerative disc disease with radiculopathy and spondylostenosis of the lumbar spine as well as impaired range of motion of the lumbar spine was caused by the service-connected recurrent lumbar strain.  The examiner based her opinion on the fact that there was no documented evidence of trauma to the spine.  Thus, on examination, the examiner should distinguish which pathologies and symptoms are due to the Veteran's service-connected conditions and which are not.  

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran is not working and essentially has alleged that he is unemployable due to his neck and back disabilities.  Accordingly, the issue of entitlement to TDIU has been raised in this case.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement of a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and obtaining an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Finally, as relevant to all claims, with respect to outstanding records, the Board notes that the most recent treatment records of record are dated in 2009.  Therefore, while on remand, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare provider who has treated him for his neck and back disabilities since September 2009, and, thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his cervical or lumbosacral conditions since September 2009.  Thereafter, all identified records should be obtained.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his cervical and lumbosacral strains.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected cervical and lumbosacral strains.  The examiner should also identify any other diagnoses referable to the Veteran's cervical and lumbosacral spine and indicate whether such are part and parcel of his service-connected disabilities, separate from such disabilities, but caused or aggravated by it; or separate from such disabilities, but at least as likely as not related to the Veteran's military service.  In addressing the specific findings discussed below, the examiner should indicate to what degree such limitations are related to the Veteran's service-connected cervical or lumbosacral strains.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical and lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  

The examiner should specifically indicate whether the Veteran's cervical and lumbosacral strains result in any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment and, if so, the severity of such impairment.  

The examiner should also indicate whether the Veteran's  cervical and lumbosacral strains result in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such.  

The examiner should also offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for recurrent cervical strain, recurrent lumbosacral strain, tinnitus, bilateral hearing loss, and tinea pedis.  

All opinions expressed should be supported by supporting rationale.  Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

